DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.

6.	Claims 1, 4-8, 10, 11, 14-17, 19, 20 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ohlsson et al. (US 2020/0275361 A, hereinafter “Ohlsson”) in view of Nokia (“Unified capability signaling for 5G cells, 3GPP TSG-RAN WG3 AdHoc 1807, R3-183761) and Kim et al. (US 2019/0166576 A1, hereinafter “Kim”).
 	Regarding claims 1, 8 and 10, Ohlsson teaches a method for system information, comprising: configuring a system information block, wherein the system Information block comprises a dual-connectivity (DC) indicator, and wherein the DC indicator is configured to indicate whether a cell supports dual connectivity (Provisional application No. 62/564,483: Page 3, lines 1-35, The method also includes identifying at least one cell associated with multiple core network types. The method further includes transmitting a first message to a wireless device. The first message may be a system information block message. The first message comprises PLMN information for each cell associated with a first core network type and each cell associated with only a second core network type. The method also includes generating a bitmap indicating which cells associated with the first core network type are also associated with the second core network type. Page 34, lines 5-17, At step W04 the network node identifies at least one cell associated with multiple core network types. For example, a cell that is associated with an EPC and with a 5GC. The network node could generate a bitmap to indicate which cells are associated with both core network types. The first message may comprise information that can be used to derive the PLMN information for the second core network type, Page 7, lines 11-17), and further configured to indicate whether a plurality of Public Land Mobile Networks (PLMNs) support the dual connectivity, and the cell is shared with the plurality of PLMNs;  and transmitting the system information block to a user equipment (UE) (Provisional application No. 62/564,483: page 1, lines 23-25, RAN sharing where multiple PLMNs are hosted by the same eNB, the CN type(s) is determined separately for each PLMN. For each PLMN the LTE eNB can be connected to: (1) EPC only, (2) both EPC and 5GC or (3) 5GC only. Page 3, lines 14-16, a first list comprising PLMN information for each cell of the first group of cells and a second list comprising PLMN information for each cell of the second group of cells. Page 6, lines 24-27, a separate bitmap may be included in SIB1 to indicate whether a PLMN in the EPC PLMN list is also connected to 5GC. The length of the bitmap is the same as the maximum number of PLMNs and each bit corresponds to an entry in the EPC PLMN list. If a bit is set that means that the corresponding PLMN is also connected to 5GC.), wherein the dual connectivity is E-UTRA-NR Dual connectivity (EN-DC) (Provisional application No. 62/564,483: Page 1, for each PLMN the LTE eNB can be connected to: (1) EPC only, (2) both EPC and 5GC or (3) 5GC only. Page 7, lines 11-17, Page 10, line 17-Page 11, line 13, Particular embodiments of the wireless network may implement communication standards, such as Global System for Mobile Communications (GSM), Universal Mobile Telecommunications System (UMTS), Long Term Evolution (LTE), and/or other suitable 2G, 3G, 4G, or 5G standards. Page 11, lines 17-19, Examples of network nodes include, but are not limited to radio base stations, Node Bs, and evolved Node Bs (eNBs)) gNB. Page 13, lines 13-19); DC indicator comprises at least one set of bits, a number of the at least one set of bits is equal to a number of the PLMNs, each set of bits comprises one bit, and a value of each bit is configured to indicate whether a corresponding PLMN supports a corresponding dual connectivity (Provisional application No. 62/564,483: page 4, lines 33-35, In some embodiments, the first message comprises the bitmap. Page 6, lines 24-27, a separate bitmap may be included in SIB1 to indicate whether a PLMN in the EPC PLMN list is also connected to 5GC. The length of the bitmap is the same as the maximum number of PLMNs and each bit corresponds to an entry in the EPC PLMN list. If a bit is set that means that the corresponding PLMN is also connected to 5GC).
	Ohlsson does not explicitly teach wherein dual connectivity comprises a plurality of types of dual connectivity, wherein each type of dual connectivity is assigned a single DC indicator, each DC indicator comprises at least one set of bits, each set of bits comprises one bit, and a value of each bit is configured to indicate whether a corresponding PLMN supports a corresponding type of dual connectivity.
 	Nokia teaches wherein the dual connectivity comprises a plurality of types of dual connectivity, wherein each type of dual connectivity is assigned a single DC indicator (§2.1-§2.3. §9.2.2.x1, §9.2.2.x2).
 	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to support a plurality of types of dual connectivity and assign a single DC indicator for each type of dual connectivity, where each DC indicator comprises at least one set of bits, each set of bits comprises one bit, and a value of 
 	Ohlsson in view of Nokia teaches the DC indicator indicates that a cell using one radio access network technology supports dual connectivity for a heterogeneous network (such as EN-DC) (Provisional application No. 62/564,483: Page 1, for each PLMN the LTE eNB can be connected to: (1) EPC only, (2) both EPC and 5GC or (3) 5GC only. Page 7, lines 11-17, Page 10, line 17-Page 11, line 13, Particular embodiments of the wireless network may implement communication standards, such as Global System for Mobile Communications (GSM), Universal Mobile Telecommunications System (UMTS), Long Term Evolution (LTE), and/or other suitable 2G, 3G, 4G, or 5G standards. Page 11, lines 17-19, Examples of network nodes include, but are not limited to radio base stations, Node Bs, and evolved Node
Bs (eNBs)) gNB. Page 13, lines 13-19); receiving a measurement report from the UE (Provisional application No. 62/564,483: Page 15, lines 25-27, a WD performs monitoring and/or measurements, and transmits the results of such monitoring and/or measurements to another WD and/or a network node).
	Ohlsson in view of Nokia does not explicitly teach when the DC indicator indicates that a cell using one radio access network technology supports dual connective for a heterogeneous network, configuring the dual connectivity for the heterogeneous network for the UE based on a measurement report on another cell for another radio access network technology sent by the UE.
 	Kim teaches configuring the dual connectivity for the heterogeneous network for the UE based on a measurement report on another cell for another radio access figs. 49-51, ¶ [0378], the UE may measure the signal intensity of a neighboring 5G NB and accordingly may report the corresponding measurement result to the LTE eNB. The LTE eNB may determine to additionally use the 5G NB according to the measurement information, ¶ [0384], UE may receive measurement configuration information for neighboring cells including a cell controlled by the 5G NB from the MeNB (LTE eNB), and accordingly reports the measurement result to the MeNB. Thereafter, the UE receives a configuration for adding the 5G NB as the SeNB from the MeNB and transmits a response message as acknowledge of the configuration. ¶ [0387]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed configure, when the DC indicator indicates that a cell using one radio access network technology supports dual connectivity for a heterogeneous network, the dual connectivity for the heterogeneous network for the UE based on a measurement report on another cell for another radio access network technology sent by the UE in the system of Ohlsson in view of Nokia to select an appropriate cell for dual-connectivity.
 	Regarding claims 11, 19, 20 and 27, Ohlsson teaches a user equipment, comprising a processor in communication with a memory, the processor being configured to execute instructions stored in the memory that cause the processor to: receiving a system information block, wherein the system information block comprises a dual-connectivity (DC) indicator, and wherein the DC indicator is configured to indicate whether a cell supports dual connectivity (Provisional application No. 62/564,483: Page 34-Page 35, line 22. At step W08 the wireless device receives the first message comprising the PLMN information for a 20 plurality of cells. In some embodiments, the PLMN information may comprise a list of PLMN information for cells associated with the first core network type and a list of PLMN information for cells associated with only the second core network type. For those cells that are associated with both, the PLMN information is provided only with respect to the list for the first core network type. At step W10 the wireless device retrieves the PLMN information from the first message for a first group of cells associated with the first core network type. The wireless device may apply a bitmap to the cells of the first group of cells. Each bit of the bitmap corresponds to a cell in the first group of cells, such that if a bit is set (e.g., 1) then the PLMN information for that cell may be used or copied for that corresponding cell with respect to the second network core type. Page 3, lines 1-35); and further configured to indicate whether a plurality of Public Land Mobile Networks (PLMNs) support the dual connectivity, and the cell is shared with the plurality of PLMNs; and obtaining the DC indicator based on the system information block (Provisional application No. 62/564,483: page 1, lines 23-25, RAN sharing where multiple PLMNs are hosted by the same eNB, the CN type(s) is determined separately for each PLMN. For each PLMN the LTE eNB can be connected to: (1) EPC only, (2) both EPC and 5GC or (3) 5GC only. Page 3, lines 14-16, a first list comprising PLMN information for each cell of the first group of cells and a second list comprising PLMN information for each cell of the second group of cells. Page 6, lines 24-27, a separate bitmap may be included in SIB1 to indicate whether a PLMN in the EPC PLMN list is also connected to 5GC. The length of the bitmap is the same as the maximum number of PLMNs and each bit corresponds to an entry in the EPC PLMN list. If a bit is set that means that the corresponding PLMN is also connected to 5GC.), wherein the dual connectivity is E-UTRA-NR Dual connectivity (EN-DC) Provisional application No. 62/564,483: Page 1, for each PLMN the LTE eNB can be connected to: (1) EPC only, (2) both EPC and 5GC or (3) 5GC only. Page 7, lines 11-17, Page 10, line 17-Page 11, line 13, Particular embodiments of the wireless network may implement communication standards, such as Global System for Mobile Communications (GSM), Universal Mobile Telecommunications System (UMTS), Long Term Evolution (LTE), and/or other suitable 2G, 3G, 4G, or 5G standards. Page 11, lines 17-19, Examples of network nodes include, but are not limited to radio base stations, Node Bs, and evolved Node Bs (eNBs)) gNB. Page 13, lines 13-19); DC indicator comprises at least one set of bits, a number of the at least one set of bits is equal to a number of the PLMNs, each set of bits comprises one bit, and a value of each bit is configured to indicate whether a corresponding PLMN supports a corresponding dual connectivity (Provisional application No. 62/564,483: page 4, lines 33-35, In some embodiments, the first message comprises the bitmap. Page 6, lines 24-27, a separate bitmap may be included in SIB1 to indicate whether a PLMN in the EPC PLMN list is also connected to 5GC. The length of the bitmap is the same as the maximum number of PLMNs and each bit corresponds to an entry in the EPC PLMN list. If a bit is set that means that the corresponding PLMN is also connected to 5GC).
	Ohlsson does not explicitly teach wherein dual connectivity comprises a plurality of types of dual connectivity, wherein each type of dual connectivity is assigned a single DC indicator, each DC indicator comprises at least one set of bits, each set of bits comprises one bit, and a value of each bit is configured to indicate whether a corresponding PLMN supports a corresponding type of dual connectivity.
§2.1-§2.3. §9.2.2.x1, §9.2.2.x2).
 	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to support a plurality of types of dual connectivity and assign a single DC indicator for each type of dual connectivity, where each DC indicator comprises at least one set of bits, each set of bits comprises one bit, and a value of each bit is configured to indicate whether a corresponding PLMN supports a corresponding type of dual connectivity in the system of Ohlsson to further improve industrial applicability. 
 	Ohlsson in view of Nokia teaches the DC indicator indicates that a cell using one radio access network technology supports dual connectivity for a heterogeneous network (such as EN-DC) (Provisional application No. 62/564,483: Page 1, for each PLMN the LTE eNB can be connected to: (1) EPC only, (2) both EPC and 5GC or (3) 5GC only. Page 7, lines 11-17, Page 10, line 17-Page 11, line 13, Particular embodiments of the wireless network may implement communication standards, such as Global System for Mobile Communications (GSM), Universal Mobile Telecommunications System (UMTS), Long Term Evolution (LTE), and/or other suitable 2G, 3G, 4G, or 5G standards. Page 11, lines 17-19, Examples of network nodes include, but are not limited to radio base stations, Node Bs, and evolved Node
Bs (eNBs)) gNB. Page 13, lines 13-19); UE reporting a measurement report (Provisional application No. 62/564,483: Page 15, lines 25-27, a WD performs monitoring and/or measurements, and transmits the results of such monitoring and/or measurements to another WD and/or a network node).

 	Kim teaches measuring another cell for another radio access network technology to obtain a measurement report, and reporting the measurement report to configure the dual connectivity for the heterogeneous network (figs. 49-51, ¶ [0378], the UE may measure the signal intensity of a neighboring 5G NB and accordingly may report the corresponding measurement result to the LTE eNB. The LTE eNB may determine to additionally use the 5G NB according to the measurement information, ¶ [0384], UE may receive measurement configuration information for neighboring cells including a cell controlled by the 5G NB from the MeNB (LTE eNB), and accordingly reports the measurement result to the MeNB. Thereafter, the UE receives a configuration for adding the 5G NB as the SeNB from the MeNB and transmits a response message as acknowledge of the configuration. ¶ [0387]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to measure, when the DC indicator indicates the NR cell supports the EN-DC, to obtain a measurement report, and report the measurement report to configure the dual connectivity for the heterogeneous network in the system of Ohlsson in view of Nokia to select an appropriate cell for dual-connectivity.
 	Regarding claims 4 and 14, Ohlsson in view of Nokia and Kim teaches the method of claim 1, wherein the at least one set of bits are mapped to the PLMNs in a first order, and the first order corresponds to a second order in which the PLMNs are arranged in an information Provisional application No. 62/564,483: Page 6, lines 24-27, a separate bitmap may be included in SIB1 to indicate whether a PLMN in the EPC PLMN list is also connected to 5GC. The length of the bitmap is the same as the maximum number of PLMNs and each bit corresponds to an entry in the EPC PLMN list. If a bit is set that means that the corresponding PLMN is also connected to 5GC. Pages 5-7).
 	Regarding claims 5 and 15, Ohlsson in view of Nokia and Kim teaches the method of claim 1, wherein the DC indicator comprises at least one flags, each flag is mapped to one PLMN, and each flag is configured to directly indicate whether the corresponding PLMN supports the dual connectivity (Provisional application No. 62/564,483: page 4, lines 33-35, In some embodiments, the first message comprises the bitmap. In some embodiments the first message comprises a flag to indicate if the cellReservedForOperatorUse field per cell in the first group of cells is valid for the corresponding cell in the second group of cells. Page 7, 29-45, lines In some embodiments, an additional flag is included alongside the bitmap proposed above which is used to map the IE cellReservedForOperatorUse from EPC to 5GC. The field cellReservedForOperatorUse is part of the PLMN information and is defined per PLMN in EPC PLMN list. The flag indicates if the cellReservedForOperatorUse field per PLMN in the EPC PLMN list is valid for 5GC as well. If the flag is set the value of cellReservedForOperatorUse field is the same for the mapped PLMN (i.e. the PLMN whose bit is set in the bitmap). If the flag is not set, cellReservedForOperatorUse field is redefined for each of the mapped PLMNs. One advantage of the additional flag is that the cellReservedForOperatorUse can have different values for EPC and 5GC for PLMNs connected to both EPC and 5GC. The same idea can be applied for other information elements included in the PLMN information and which are set for each of the EPC PLMNs, e.g., the Tracking Area Code (TAC). Here the 5GC specific value of the cellReservedForOperatorUse field (denoted cellReservedForOperatorUse-5GC) is included in the information element PLMN-Deltaldentitylnfo-5GC, which is set per PLMN in the list the plmnDeltaldentityList-5GC. The number of elements in plmn-DeltaldentityList-5GC is the same as the number of bits set in the bitmap, i.e., each list element corresponds to a mapped PLMN. Note that plmn-DeltaldentityList-5GC is optional and the optionality flag functions as the “additional flag” described above. Page 7, lines 11-17).
 	Regarding claims 6 and 16, Ohlsson in view of Nokia and Kim teaches the method of claim 5, wherein the system information block further comprises an information element PLMN-identityList, the information element PLMN-IdentityList comprises a plurality of PLMN-ldentityInfo, each PLMN-ldentitylnfo is mapped to one PLMN, and each flag is added to the PLMN-ldentitylnfo of the corresponding PLMN (Provisional application No. 62/564,483: Page 7, 29-45, lines In some embodiments, an additional flag is included alongside the bitmap proposed above which is used to map the IE cellReservedForOperatorUse from EPC to 5GC. The field cellReservedForOperatorUse is part of the PLMN information and is defined per PLMN in EPC PLMN list. The flag indicates if the cellReservedForOperatorUse field per PLMN in the EPC PLMN list is valid for 5GC as well. If the flag is set the value of cellReservedForOperatorUse field is the same for the mapped PLMN (i.e. the PLMN whose bit is set in the bitmap). If the flag is not set, cellReservedForOperatorUse field is redefined for each of the mapped PLMNs. The same idea can be applied for other information elements included in the PLMN information and which are set for each of the EPC PLMNs, e.g., the Tracking Area Code (TAC). An example of how this can be encoded in ASN.1 in TS 36.331 is shown below. Here the 5GC specific value of the cellReservedForOperatorUse field (denoted cellReservedForOperatorUse-5GC) is included in the information element PLMN-Deltaldentitylnfo-5GC, which is set per PLMN in the list the plmnDeltaldentityList-5GC. The number of elements in plmn-DeltaldentityList-5GC is the same as the number of bits set in the bitmap, i.e., each list element corresponds to a mapped PLMN. Note that plmn-DeltaldentityList-5GC is optional and the optionality flag functions as the “additional flag” described above. Page 7, lines 11-17).
	Regarding claims 7 and 17, Ohlsson in view of Nokia and Kim teaches the method of claim 1, wherein the system information comprises type1 of system information block and other types of system information blocks, and the DC indicator is configured in the system information block with a type except for type1 (Provisional application No. 62/564,483: Page 9, lines 1-2, Although the text above assumes the 5GC PLMN information is included in SIB1, there is nothing preventing it from being included in some other SIB).

Response to Arguments
7.	Applicant’s arguments filed on January 25, 2021 have been considered but are moot in view of new ground(s) of rejection.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650.  The examiner can normally be reached on Monday-Thursday (7 AM-4 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MANDISH K RANDHAWA/Examiner, Art Unit 2477